The petition satisfies the requirements of SCR 98(5).
                      Accordingly, we approve attorney Donald Ralph Saxon's resignation. SCR
                      98(5)(a)(2). The petition is hereby granted.
                                  It is so ORDERED.



                                                                                     C.J.
                                                          Gibbons




                                                                                 ,    J.
                                                          Hardesty


                                                                                      J.
                                                          Parraguirre


                                                                                 ,    J.




                                                                                      J.
                                                          Saitta




                      cc: David A. Clark, Bar Counsel
                           Kimberly K. Farmer, Executive Director, State Bar of Nevada
                           Donald Ralph Saxon
                           Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    cgesr.